           Case 2:20-cv-01150-TLN-CKD Document 8 Filed 04/06/21 Page 1 of 3



 1
     Karen L. Jacobsen - 125684
 2   Brian P. Dolin - 182971
     JACOBSEN & McELROY PC
 3   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 4
     Tel.    (916) 971-4100
 5   Fax     (916) 971-4150
     kjacobsen@jacobsenmcelroy.com
 6   bdolin@jacobsenmcelroy.com
 7
     Attorneys for Defendant
 8   COSTCO WHOLESALE CORPORATION

 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12    ROSEMARY DORAN,               )           Case No.: 2:20-CV-01150-TLN-CKD
                                    )
13                                              ACTION FILED: 12/31/2019
                  Plaintiff,        )
14                                  )
            vs.                     )           STIPULATION AND ORDER TO
15                                  )           EXTEND DISCOVERY
16
      COSTCO WHOLESALE CORPORATION, )
      COSTCO WHOLESALE MEMBERSHIP, )
17    INC.; and DOES 1 to 100.      )
                                    )
18                Defendants.       )
19
                                    )

20

21         The parties, through their attorneys of record, agree and stipulate as follows:
22         In light of the Pandemic, the parties’ diligent efforts to complete discovery were
23   delayed such that once written discovery was complete and plaintiff was deposed, the
24   time to pursue meaningful settlement discussions was limited. The parties agreed that
25   options to resolve this matter would be precluded once costs necessary to complete
26   discovery, including retention of medical experts, were incurred.
27   ///
28   ///

                                               -1-
                                                         STIPULATION AND ORDDER TO EXTEND DISCOVERY
                                                                     Case No. 2:20-CV-01150-TLN-CKD
           Case 2:20-cv-01150-TLN-CKD Document 8 Filed 04/06/21 Page 2 of 3



 1         In an effort to continue meaningful settlement discussions and possibly resolve this
 2   case, the parties seek to extend discovery timelines. It is believed the parties will need
 3   to increase the discovery timelines by several months such that if settlement is not
 4   possible, the parties may complete the necessary discovery.
 5         Therefore, the parties seek to extend discovery closure timelines such that the
 6   following apply:
 7         Discovery Closure - June 7, 2021; and,
 8         Expert Disclosure - August 9, 2021.
 9         IT IS SO STIPULATED BY THE PARTIES:
10

11
     DATED: April 6, 2021      BERG INJURY LAWYERS
12                                          By: /s/ Lisa M. Fletcher
13                                          Lisa M. Fletcher (CSB #282374)
                                            Berg Injury Lawyers
14
                                            2271 Watt Avenue, 2nd Floor
15                                          Sacramento, CA 95825
16
                                            Tel: (916) 641-5800
                                            Fax: (916) 993-4181
17                                          Lfletcher@berginjurylawyers.com
18
                                            Counsel for Plaintiff ROSEMARY DORAN

19   DATED: April 6, 2021      JACOBSEN & McELROY PC
20
                                            By: /s/ Brian P. Dolin
21
                                            Karen L. Jacobsen (CSB #125684))
22                                          Brian P. Dolin (CSB #182971)
                                            Jacobsen & McElroy PC
23                                          2401 American River Drive, Suite 100
                                            Sacramento, CA 95825
24                                          Telephone: 916-971-4100
                                            Fax: 916-971-4150
25                                          E-Mail: kjacobsen@jacobsenmcelroy.com
                                                      bdolin@jacobsenmcelroy.com
26                                          Counsel for Defendant, COSTCO WHOLESALE
27                                          CORPORATION
28



                                               -2-
                                                        STIPULATION AND ORDDER TO EXTEND DISCOVERY
                                                                    Case No. 2:20-CV-01150-TLN-CKD
           Case 2:20-cv-01150-TLN-CKD Document 8 Filed 04/06/21 Page 3 of 3



 1         FOR GOOD CAUSE SHOWN, IT IS ORDERED that the following discovery
 2   timelines shall be revised as follows:
 3         Discovery to be completed by June 7, 2021; and,
 4         Initial Expert Disclosure by August 9, 2021.
 5

 6
     DATED: April 6, 2021
 7

 8                                                            Troy L. Nunley
                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              -3-
                                                          STIPULATION AND ORDDER TO EXTEND DISCOVERY
                                                                      Case No. 2:20-CV-01150-TLN-CKD
